 

Exhibit 10.2

 

SECOND AMENDMENT TO THE

AGREEMENT OF LIMITED PARTNERSHIP OF

GLOBAL MEDICAL REIT L.P.

 

August 21, 2019

 

Pursuant to Section 11.01 of the Agreement of Limited Partnership of Global
Medical REIT L.P. (the “Partnership Agreement”), the General Partner hereby
amends the Partnership Agreement as follows:

 

1.            Specified Redemption Date. The definition of “Specified Redemption
Date” in Article I of the Partnership Agreement shall be deleted in its entirety
and replaced with the following language:

 

“means the date that is 10 calendar days after the receipt by the General
Partner of a Notice of Redemption”

 

2.            Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Partnership
Agreement.

 

3.            Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:         GLOBAL MEDICAL REIT GP LLC,   a Delaware limited
liability company,             By:  GLOBAL MEDICAL REIT INC.,   a Maryland
corporation             By: /s/ Jamie Barber     Name:   Jamie A. Barber    
Title: General Counsel and Secretary

 



 

 